     8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 1 of 7 - Page ID # 35



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEBRASKA


RODNEY NICHOLS, an individual,              )
                                            )
        Plaintiff,                          )          Case No. 8:18-cv-00378-RFR-MDN
                                            )
v.                                          )           ANSWER TO FIRST AMENDED
                                            )                 COMPLAINT
FIRST DATA RESOURCES, LLC,                  )
                                            )
        Defendant.                          )

        Defendant, First Data Resources, LLC (“Defendant”), answers the First Amended

Complaint and Jury Trial Demand filed by Rodney Nichols (“Plaintiff”) in the above-captioned

action, as follows:

                                            INTRODUCTION

        1.      Defendant denies the allegations in Paragraph 1, and specifically denies any

liability in this matter.

                                                PARTIES

        2.      Defendant admits the allegations in Paragraph 2 of the Complaint, but specifically

denies any liability in this matter.

        3.      Defendant admits the allegations in Paragraph 3 of the Complaint, but denies that

Plaintiff worked at this location.

                                  JURISDICTION AND VENUE

        4.      Defendant admits that jurisdiction is proper as set forth in Paragraph 4 of the

Complaint, but specifically denies any liability in this matter.

        5.      Defendant admits that venue is proper, but denies the remaining allegations in

Paragraph 5 of the Complaint, and specifically denies any liability in this matter..
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 2 of 7 - Page ID # 36



       6.      Defendant admits that Plaintiff’s Exhibit A to his Complaint purports to be a

“Dismissal and Notice of Rights” that was issued by the Equal Employment Opportunity

Commission (“EEOC”). Any allegations pertaining to Plaintiff’s Exhibit A relate to a written

document which speaks for itself, and any mischaracterizations of that document are denied. To

the extent a response is deemed necessary, Defendant denies the allegations of Paragraph 6 and

leaves Plaintiff to his burden of proof.

                                             FACTS

       7.      Defendant admits that Plaintiff was employed by First Data Resources, LLC since

approximately 1990 and that, during the relevant time period, he was an Operations Supervisor

in the Zip Sort Department, but denies the remaining allegations in Paragraph 7 of the

Complaint.

       8.      Defendant denies the allegations in Paragraph 8 of the Complaint.

       9.      Defendant admits that Plaintiff had “less than satisfactory” performance, but

denies the remaining allegations in Paragraph 9 of the Complaint.

       10.     Defendant admits that Plaintiff failed to spend sufficient time on the Zip Sort

floor, but denies the remaining allegations in Paragraph 10 of the Complaint.

       11.     Defendant lacks sufficient information to form a belief as to the truth of the

allegations in Paragraph 11 and, for that reason, denies those allegations.

       12.     Defendant admits that Plaintiff was issued an IAP in March 2014 and that he was

ineligible for certain employment benefits due to his poor performance, but denies the remaining

allegations in Paragraph 12 of the Complaint.




                                                 2
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 3 of 7 - Page ID # 37



        13.     Defendant admits that Mr. Totusek held numerous meetings with Plaintiff as well

as other members of management and Human Resources to discuss Plaintiff’s performance, but

denies the remaining allegations in Paragraph 13 of the Complaint.

        14.     Defendant denies the allegations in Paragraph 14 of the Complaint.

        15.     Defendant denies the allegations in Paragraph 15 of the Complaint.

        16.     Defendant admits that Plaintiff received negative performance reviews, but denies

the remaining allegations in Paragraph 16 of the Complaint.

        17.     Defendant admits the allegations in Paragraph 17 of the Complaint.

        18.     Defendant denies the allegations in Paragraph 18 of the Complaint.

        19.     Defendant admits that Plaintiff was terminated in April 2016, but denies the

remaining allegations in Paragraph 19 of the Complaint.

        20.     Defendant admits that Plaintiff was not reinstated to his position, but denies the

remaining allegations in Paragraph 20 of the Complaint.

                                              CLAIM I

        21.     Defendant re-alleges and incorporates its Answers to Paragraphs 1 through 20, as

if fully set forth below.

        22.     Paragraph 22 states legal conclusions to which no answer is required. To the

extent a response is deemed necessary, Defendant denies the allegations in Paragraph 22 and

specifically denies any violation of law or liability to Plaintiff in any way.

        23.     Paragraph 23 states legal conclusions to which no answer is required. To the

extent a response is deemed necessary, Defendant denies the allegations in Paragraph 23 and

specifically denies any violation of law or liability to Plaintiff in any way.

        24.     Defendant denies the allegations in Paragraph 24 of the Complaint.




                                                  3
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 4 of 7 - Page ID # 38



        25.     Defendant denies the allegations in Paragraph 25 of the Complaint.

        26.     Defendant denies the allegations in Paragraph 26 of the Complaint.

                                             CLAIM II

        27.     Defendant re-alleges and incorporates its Answers to Paragraphs 1 through 26, as

if fully set forth below.

        28.     Paragraph 28 states legal conclusions to which no answer is required. To the

extent a response is deemed necessary, Defendant denies the allegations in Paragraph 28 and

specifically denies any violation of law or liability to Plaintiff in any way.

        29.     Defendant denies the allegations in Paragraph 29 of the Complaint.

        30.     Defendant denies the allegations in Paragraph 30 of the Complaint.

                                    REQUEST FOR RELIEF

        1.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.

        2.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.

        3.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.

        4.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.

        5.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.

        6.      Defendant denies that Plaintiff is entitled to any relief in this matter and

specifically denies the allegations in this Paragraph.




                                                  4
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 5 of 7 - Page ID # 39



       7.        Defendant denies each and every allegation of the Complaint not specifically

admitted herein.

                                   AFFIRMATIVE DEFENSES

       1.        Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

       2.        All actions taken or alleged to have been taken against Plaintiff were based on

legitimate, non-discriminatory, and non-retaliatory reasons and consistent with Company policy.

       3.        Plaintiff cannot recover liquidated, punitive, or exemplary damages because

Plaintiff has failed to plead and cannot establish facts sufficient to support allegations of willful,

intentional, and malicious acts or conduct in reckless disregard of Plaintiff’s rights to support

such an award.

       4.        The imposition of punitive damages requested by Plaintiff will violate

Defendant’s rights to due process under law, as guaranteed by the Fourteenth Amendment to the

United States Constitution.

       5.        Plaintiff cannot recover punitive damages or damages for pain and suffering

under the Age Discrimination in Employment Act.

       6.        If Plaintiff suffered any damages or losses, such damages or losses were caused in

whole or in part by Plaintiff’s own acts, omissions, or conduct.

       7.        Plaintiff’s claim for damages is limited to the extent that he has failed to mitigate

his alleged damages, if any.

       8.        Plaintiff’s claims are barred by reason of his failure to comply with Defendant’s

policies and procedures.

       9.        Plaintiff’s claims for economic damages should be barred or limited by any after-

acquired evidence discovered by Defendant that would show that Plaintiff’s employment would




                                                   5
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 6 of 7 - Page ID # 40



have been terminated on other grounds.

       10.     To the extent Plaintiff is seeking to pursue any claims based on alleged acts and

events that occurred more than 300 days prior to the filing of his Complaint and/or Charge of

Discrimination, such claims are barred by the applicable statute of limitations and or Plaintiff’s

failure to exhaust administrative remedies.

       11.     At all times relevant to this litigation, Defendant acted in a manner which was

proper, reasonable, lawful, and in the exercise of good faith.

       12.     Plaintiff is not entitled to a jury trial on his claims for equitable relief.

       13.     Defendant reserves the right to assert additional defenses that may become known

through further investigation and discovery in this case.

       WHEREFORE, Defendant respectfully requests that the Complaint be dismissed, in its

entirety, with prejudice, that judgment be entered in favor of Defendant and against Plaintiff, and

that Defendant be awarded their costs and expenses, including costs and counsel fees, and such

other relief as the Court deems just and proper.

       Dated this 20th day of November, 2018.

                                                        FIRST DATA RESOURCES, LLC,
                                                        Defendant.

                                                        /s/_Cody Brookhouser-Sisney
                                                        Cody Brookhouser-Sisney (NE Bar #25872)
                                                        A. Stevenson Bogue (NE Bar #15509)
                                                        McGrath North Mullin & Kratz, PC LLO
                                                        First National Tower, Suite 3700
                                                        1601 Dodge Street
                                                        Omaha, NE 68102
                                                        Phone: 402-341-3070
                                                        Fax: 402-341-0216
                                                        cbrookhouser@mcgrathnorth.com
                                                        sbogue@mcgrathnorth.com

                                                        ATTORNEYS FOR DEFENDANT



                                                   6
   8:18-cv-00378-BCB-MDN Doc # 10 Filed: 11/20/18 Page 7 of 7 - Page ID # 41



                              CERTIFICATE OF SERVICE

        The undersigned hereby certified that on the 20th day of November, 2018, the above and
foregoing Defendant’s Answer to Plaintiff’s First Amended Complaint was filed
electronically with the Clerk of the Court using the CM/ECF system, which sent notification of
such filing to the following:


Alexis Mullaney
Terry White
CARLSON & BURNETT LLP
17525 Arbor Street
Omaha, NE 68130
alexis@carlsonburnette.com
terry@carlsonburnette.com



                                                        /s/ Cody Brookhouser-Sisney
                                                   Cody Brookhouser-Sisney




                                              7
